Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 25, 2021 (hereinafter “Am.”) has been entered.
Election/Restrictions
1.	Applicant's election with traverse of Invention I in the reply filed on April 9, 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden to exam both the Inventions I and II.  This is not found persuasive because of the reasons set forth on pp. 2-5 of the prior Office action (hereinafter “OA”) on May 6, 2021.  The requirement is still deemed proper and is therefore made FINAL.
2.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2021.
Drawings
1.	The drawings were received on August 25, 2021.  These drawings are not accepted because the amendments to the drawings are inconsistent with the specification and/or the claims.  Please see 37 CFR 1.121(e).  As noted, Applicant’s amended Spec. ¶ 56 describes “As illustrated in Figure 5, the circumference C1 at a first point along the length L2 is equal to the circumference C2 at a second point along the length L2.”   (Bold and emphases added).  However, amended FIG. 5 shows that the circumference C1 is greater or longer than the circumference C2.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the first equal along the length L2 between the outer end 31 and the inner end 32 in claims 1 and 10 (Spec. ¶ 56) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities such as inconsistency between the specification and the drawings.  Please see 37 CFR 1.121(e).  As noted, Applicant’s amended Spec. ¶ 56 describes: “As illustrated in Figure 5, the circumference C1 at a first point along the length L2 is equal to the circumference C2 at a second point along the length L2.”   (Bold and emphases added).  However, amended FIG. 5 shows that the circumference C1 is longer or greater than the circumference C2.  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence
 of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which
applicant may become aware in the specification.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
  35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	As noted, the plain meaning (MPEP § 2111.01) of the term “circumference” is “the perimeter of a circle” or “the external boundary or surface of a figure or object” as seen in common dictionaries such as merriam-webster.dictionary.com. cited in the prior OA.  Therefore, under broadest reasonable interpretation (BRI) standard during examination (MPEP § 2111.01), as shown in FIGS. 4-5, it is unclear whether the term “circumference” in claims 1 and 10 refers to the perimeter of the outer circle of the insert 30a/30b, and/or the perimeter of the inner circle of the insert 30a/30b, and/or the imaginary perimeter of the imaginary circle of the fins 34 at the outer end 31 of the insert 30a/30b, and/or the external boundary of the outer end 31 and the fins 34 at the outer end 31, and/or some combinations thereof.  Applicant is respectfully suggested to identify
each claimed circumference with reference to the drawings.
b.	The term “circumference” in claims 1 and 10 is indefinite because the claims and/or the specification at, e.g., ¶¶ 5 and 56, provides no clear guidance as to which/what method is used to define, measure or calculate the first and second circumferences of the first and second inserts 30a and 30b such that these first and second circumferences are equal along the length L2 between the outer and inner ends 31 and 32.  Please see the plain meaning of the term “circumference” in merriam-webster.dictionary.com cited in the prior OA and the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021; and  In re Zletz, 13 USPQ2d 1320, 1322 (CAFC 1989) (An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous”) cited in MPEP § 2111.
35 USC § 103
1.	Claims 1-2 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 20170198734 A1).
Claim 1
Bernard teaches a tie rod comprising:
a thermoplastic tube (100a in FIG. 2a, ¶¶ 79, 115; or 70 in FIGS. 7-9, id. abstract, ¶ 88 et seq.) comprising a first tapered section (1 or 72), a second tapered section (1 or 72), and a central section (2 or 70) extending between the first and second tapered sections (1 or 72);
a central channel (with a radius ri in FIG. 1 or 7) that extends through the first tapered section (1 or 72), the second tapered section (1 or 72), and the central section (2 or 70);
a first insert (50) positioned in the thermoplastic tube (100a/70) at the first tapered section
(1/72) and a second insert (50) positioned in the thermoplastic tube (100a/70) at the second tapered
section (1/72), each of the first and second inserts (50) comprising a length (L2 in Appendix
hereinafter “Ap.”) measured between an outer end (Ap.) and an inner end (Ap.).
a first circumference (Ap.) of the first insert (50); and
a second circumference (Ap.) of the second insert (50).
In summary, Bernard teaches the invention substantially as claimed (id. Summary of the Disclosure and claims 1-15).  However, Bernard does not explicitly teach the first and second circumferences being equal along the length (L2) between the outer and inner ends (Ap.).  However, Applicant has not shown that the claimed dimensions are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the dimensions of Bernard’s first and second circumferences as claimed would have been an obvious choice by performing routine experimentation.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14.  Put differently, the change in dimensions of Bernard’s circumferences would not have been uniquely challenging to a person having ordinary skill in the art (PHOSITA) because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
The first and second circumferences are equal (FIG. 2a).
	Claim 9
The central section (2 or 70) comprises a constant outer width.
2.	Claims 3 and 10-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Gurvich et al. (US 20190376543 that has effective filing date (EFD) of June 8, 2018 prior to the EFD of this application).
Claim 3
Bernard teaches each of the first and second inserts (50) comprising a body (at 50 in FIG. 10b) with an inner surface (Ap.) and an outer surface (Ap.), the body comprising an outer width (W2 in FIG. 10b of Ap.) that tapers downward from the outer end (Ap.) to the inner end (Ap.); an opening (Ap.) that extends through an interior of the body between the outer and inner ends (Ap.); and fins (51, FIG. 10b) that extend radially outward from the outer surface (Ap.) and that are spaced apart around a circumference of the body.  Ibid. ¶¶ 94-95.
Bernard teaches the invention substantially as claimed.  However, Bernard does not teach the fins extending outward from the body in different directions.
Gurvich teaches the fins (124, FIG. 1, ¶ 45 et seq.) extending outward from the body (122, FIG. 1, ¶ 48 et seq.) in different directions in order to, inter alia, improve load transfer via composite joints (105, FIG. 3, ¶¶ 1-7, 41, 44, 46, 52 et seq., claims 1-20).
 It would have been obvious to the PHOSITA at the time of filing of the application to form Bernard’s fins extending outward from Bernard’s body in different directions in order to, inter alia, improve load transfer via Bernard’s composite joints as taught or suggested by Gurvich.  KSR.
Claim 10
Please see claim 3 above.
Claim 11
Bernard’s first insert (50) is aligned at a first end of the thermoplastic tube (100a/70) and
the second insert (50) is aligned at an opposing second end of the thermoplastic tube (100a/70).
Claim 12
Bernard teaches a channel (with a radius ri) extends the length of the tie rod, the channel being formed by openings within each of the first and second inserts (50) and a hollow interior of the thermoplastic tube (100a/70).
Claim 13
Bernard teaches in ¶ 115:
The composite tubular structure may have fibre alignment which is unidirectional or multiaxial and may be manufactured by composite stitching, lay-up, filament winding or any other process known for producing tubular composite elements. The composite structure may also be produced from any known fibre and matrix combination. For example, the composite tubular structure may have carbon or glass for the fibre, and may have thermoset or thermoplastic polymers for the matrix. The material of the connector may be determined by the nature and magnitude of the desired load case and environmental conditions.  (Emphases added)
   
 Thus, Bernard’s thermoplastic tube comprises or is capable of comprising braided fibers.
3.	Claim 1, as best understood, is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US 20190128449).
Beale teaches a tie rod comprising:
a thermoplastic tube (100a/70, FIG. 2a, 6-7, 11) comprising a first tapered section (1 or 72), a second tapered section (1 or 72), and a central section (2 or 70) extending between the first and second tapered sections (1 or 72);
a central channel (with a radius ri in FIG. 1 or 7) that extends through the first tapered
section (1 or 72), the second tapered section (1 or 72), and the central section (2 or 70);
a first insert (50) positioned in the thermoplastic tube (100a/70) at the first tapered section (1/72) and a second insert (50) positioned in the thermoplastic tube (100a/70) at the second tapered section (1/72), each of the first and second inserts (50) comprising a length (FIG. 7) measured between an outer end and an inner end;
a first circumference of the first insert (50, FIGS. 6-7, 11); and
a second circumference of the second insert (50, FIGS. 6-7, 11).  
In summary, Beale teaches the invention substantially as claimed (id. Summary of the Disclosure and claims 1-15).  However, Beale does not explicitly teach the first and second circumferences being equal along the length between the outer end and the inner end.  However, Applicant has not shown that the claimed dimensions are critical.  See In re Aller supra. 
To select the dimensions of Beale’s first and second circumferences as claimed would have
been an obvious choice by performing routine experimentation.  See KSR and stare decisis cited in claim 1 above.
4.	Claims 3-7, 10 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable Beale in view of Gurvich.
Claims 3 and 10
Beale teaches each of the first and second inserts (50) comprising a body (53, FIGS. 6-7, 11) with an inner surface and an outer surface, the body (53) comprising an outer width (FIG. 11) that tapers downward from the outer end to the inner end; an opening (for a rod 80) that extends through an interior of the body (53) between the outer and inner ends; and radial fins (51, FIGS. 6-7, 11) that extend radially outward from the outer surface (id. ¶¶ 78, 84, 111).
Beale teaches the invention substantially as claimed.  However, Beale does not teach the
fins being spaced apart around a circumference of the body and extending outward from the body
in different directions.
Gurvich teaches the fins (124, FIG. 1, ¶ 45 et seq.) being spaced apart around a
circumference of the body (122, FIG. 1, ¶ 48 et seq.) and extending outward from the body (122) in different directions in order to, inter alia, improve load transfer via composite joints (105, FIG. 3, ¶¶ 1-7, 41, 44, 46, 52 et seq., claims 1-20).
It would have been obvious to the PHOSITA at the time of filing of the application to form Beale’s fins being spaced apart around a circumference of Beale’s body and extending outward from Bernard’s body in different directions in order to, inter alia, improve load transfer via Bernard’s composite joints as taught or suggested by Gurvich.  KSR.
Claim 4
Beale teaches the fins (51, FIG. 11) comprising a height measured between the outer surface of the body (53) and an outer edge, the height tapering along the body (53) and being largest at the outer end and smallest at the inner end as seen in FIGS. 2a and 11.  As noted, the claims do not call for “an outermost end” and/or “an innermost end.”  Thus, Beale’s ends as shown in FIG. 11 “read on” the claims.  
Claim 5
Beale teaches each of Beale’s first and second inserts (50) comprising a threaded member (40, FIG. 5) positioned within the opening at the outer end, the threaded member (40) comprising a threaded opening (42) having interior threads (at 42 in FIG. 5) that are exposed.
Claim 6
Beale teaches an annular end cap (57, FIGS. 4-6, ¶¶ 71, 75; or 84, FIG. 11, ¶ 46) mounted
to the outer end of each of the first and second inserts (50), the end cap (57/84) comprising an
opening that aligns with the opening of the insert (53).
Claim 7
Beale teaches channels (for the threaded member 40/80) extending within each of the first
and second inserts (50), the channels extending between the inner and outer surfaces (FIG. 11).
Claim 14
See claim 4 above and note that the tapered body of each of Beale’s inserts (50) comprises an outer width that tapers from an enlarged outer end to a smaller inner end (FIG. 11).
Indication of Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this OA and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Diehl et al. (WO 2015039804) teaches the fins (12c) extending outward from the body in different directions	
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
Drawings
Applicant contended, inter alia, that the PHOSITA would understand the claimed limitations “the first and second circumferences of the inserts being equal along the length between the outer and inner ends,” thus, it is not necessary to include these aspects in the drawings. Applicant cited 35 USC 113 and 37 CFR 1.81(a).
At the outset, 35 USC 113 states:
The applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented. When the nature of such subject matter admits of illustration admits of illustration by a drawing and the applicant has not furnish such a drawing, the Director may require its submission within a time period of not less than two months from the sending of a notice thereof.  Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.  (Bold and emphasis added)

	On the other hand, 37 CFR 1.81(a) also cited by Applicant states:
	The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented; this drawing, or a high quality copy thereof, must be filed with the application.  (Bold and emphases added)

	Particularly, 37 CFR 1.83(a) states:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g. a labeled rectangular box), in addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (Bold and emphases added)

	In the instant case, the Examiner respectfully submits that the illustration of this claim limitation is essential for a proper understanding of the invention because it is “an important aspect” (Am. p. 11) or “critical aspect” (Am. p. 13) of the present invention.  Without such illustration it would be impossible for the examiner, the PHOSITA, and/or the reviewing Court to compare the claimed first and second circumferences with the ones of the prior art in order to determine the novelty or un-obviousness of the claims.  Indeed, Applicant’s arguments (Am. pp. 9-15) in response to the art rejections set forth in the prior OA are essentially based on this claimed
feature.  Without the illustration of the instant critical feature, it would be difficult to understand Applicant’s arguments. 
Secondly, as quoted above, 37 CFR 1.83(a) states: “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g. a labeled rectangular box).”  In the instant case, the equal circumferences are not “conventional features” as evidenced by the fact that Applicant relied on this feature for patentabiliby of the claims (Am. pp. 9-15).  Even if this feature is conventional and not essential for a proper understanding of the invention, it should have been illustrated in the form of a graphical drawing symbol or a labeled representation (e.g. a labeled rectangular box) on the filing date.  However, the original drawings did not show such symbol or black box.
	Thirdly, this feature is not fully disclosed in Spec. ¶ 56 as Applicant asserted.  In fact, Spec. ¶ 56 describes: 
	The fins 34 extend outward from the outer surface 36 away from the opening 39. The fins 34 include an outer edge 37 and opposing side edges 38. The fins 34 include a height h measured between the outer edge 37 and the outer surface 36 of the body 33. As illustrated in FIGS. 4 and 5, the height h tapers downward from the outer end 31 that includes the largest height h to the inner end 32 that includes the smallest height h. Thus, the height h of fins 34 is largest at the outer end 31 where the width W of the body 33 is the smallest. Conversely, the height h of the fins 34 is the smallest at the inner end 32 with the width W of the body 33 is the largest. The inverse relationship of the sizes the body 33 and fins 34 provides for a circumference of each of the inserts 30a, 30b to be the same along the length L2. At the inner end 32 the larger body 33 and smaller fins 34 provide for an equal circumference as the outer end 31 with the relatively smaller body 33 and larger fins 34. The intermediate locations along the length L2 also provide for the same circumference due to the various relative sizes between the body 33 and fins 34. This equality in circumferences along the length L2 facilitates the attachment of the tube 20 over the inserts 30a, 30b to prevent wrinkling as will be explained in detail below.  (Bold and emphases added)
	A review of FIGS. 4-5 reveals that the specification disclosure is inconsistent or in direct conflict with the drawings.  In fact, FIGS. 4 and 5 show that the body 33 is also tapered.  Hence, the circumference C1 at a first point along the length L2 is larger or longer than the circumference C2 at a second point along the length L2 as shown in Applicant’s amended FIG. 5.  
Fourthly, MPEP § 608.01(o) states:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).  (Emphases added)

Here, Spec. ¶ 56 does not identify the claimed circumferences by reference to the drawings, designating the part or parts therein to which the terms apply.  Therefore, it is unclear whether the term “circumference” in Spec. ¶ 56 refers to, e.g., the circumference of the outer circle of the insert 30a/30b, or the circumference of the inner circle of the insert 30a/30b, or the imaginary circumference of the imaginary circle of the fins 34 at the outer end 31 of the insert 30a/30b, or the external boundary of the circumferences of the outer end 31 and the fins 34 at the outer end 31, and/or some combinations thereof.   
Lastly, in response to Applicant’s arguments relied on amended FIG. 5 (Am. p. 9), Applicant’s instant arguments are unsupported by amended FIG. 5 because this FIG. 5 does not show the circumference C1 being equal to the circumference C2 as Applicant asserted.   In addition, please note that 35 USC 113 relied by Applicant states:  
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.  (Bold and emphasis added)

	Here, itt is unclear to the Examiner as to how amended FIG. 5 would overcome the inconsistency between the specification and drawings on the filing date.  Cf. In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976) (If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  Any proposed amendment of this type should be treated as new matter.) cited in MPEP § 608.01(h).
	In view of the foregoing, the drawing objections are respectfully maintained.
	35 USC 112
	The rejections of claims 1-14 in the prior OA are respectfully maintained for the reasons set forth above.
	35 USC 103
	Applicant contended that, as stated in the application, the equality in circumferences facilitates the attachment of the tube over the inserts to prevent wrinkling.  (Am. pp. 9-10)
Our reviewing court in Phillips v. AWH Corp., 415 F.3d 1303, 1312 [75 USPQ2d 1321] (Fed. Cir. 2005) (en banc) reiterated that “[i]t is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to which the patentee is entitled the right to exclude.’” The claim terms “are generally given their ordinary and customary meaning.” Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 [39 USPQ2d 1573] (Fed. Cir. 1996)). “The inquiry into how a person of ordinary skill in the art understands a claim term provides an objective baseline from which to begin claim interpretation.”  Id.  “Importantly, the person of ordinary skill in the art is deemed to read the claim term not only in the context of the particular claim in which the disputed term appears, but in the context of the entire patent, including the specification.” Id. “In examining the specification for proper context, however, the court will not at any time import limitations from the specification into the claims.” CollegeNet, Inc. v. ApplyYourself, Inc., 418 F.3d 1225, 1231 [75 USPQ2d 1733] (Fed. Cir. 2005) (citing Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1326 [63 USPQ2d 1374] (Fed. Cir. 2002)).  See also MPEP § 2111.01(II).
Here, claims 1-14 are silent about the prevention of wrinkling of the tube, hence, Applicant’s arguments are unavailing.  In re Self, 213 USPQ 1, 5 (CCPA 1982).
Applicant further contended that Bernard does not disclose inserts with circumferences that are equal along the length and the design to make Bernard’s inserts with equal circumference along the length would “appear” to require additional material.  (Am. pp. 10-11)
On the one hand, Applicant’s contention is unsupported by substantial evidence presented by Applicant’s FIGS. 4-5 because FIGS. 4-5 do not show the first and second circumferences being equal along their respective lengths.  On the other hand, the above contention is likewise not based on the limitations appeared in claims 1-14 because claims 1-14 do not preclude the additional material.  In addition, Applicant showed Bernard’s FIG. 1 (Am. p. 11) to illustrate that Bernard’s tubular structure has the inner and outer radii ri and ro.  However, Applicant’s FIG. 2A also shows that Applicant’s tubular structure 20 similarly has the inner and outer radii.  Hence, Applicant’s tubular structure 20 is not patentable over Bernard’s tubular structure.  
For at least these reasons, claim 1 and its dependent claims 2 and 9 are obvious in view of Bernard as set forth above.
Applicant amended claim 3 to call for the fins extending outward from the body in different directions (Am. pp. 11-12).  This amendment necessitates new grounds of rejections above.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections.
Applicant further argued that Beale does not teach the fins extending outward from the body in different directions in amended claim 3 (Am. pp. 11-12).  This amendment necessitates new grounds of rejections above.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections for the reasons set forth above.
In the same vein of arguments, Applicant contended that Bernard does not teach each of the insert comprising a length and having a circumference that is equal along the length and the fins the fins extending outward from the body in different directions recited in claim 10 (Am. p. 10).  This amendment necessitates new grounds of rejections based on Bernard in view of Gurvich.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections as set forth above.
Similarly, Applicant argued that Beale does not teach the first and second circumferences being equal along the length.      
As pointed out above, on the one hand, Applicant’s arguments are inconsistent with Applicant’s own FIGS. 4-5.  On the other hand, Applicant’s claim 1 does not preclude a complex geometry that would add weight to the design.  See In re Self supra. Hence, Applicant’s claim 1 likewise unpatentable over Beale for the reasons set forth above.
With respect to claims 3-7, 10 and 14, the amendments in claim 3 necessitate new grounds of rejections above.  Applicant’s arguments on pp. 13-15 have been considered but are deemed to be moot in view of new grounds of rejections.
Conclusion
In view of the foregoing, the Examiner respectfully submits that the present application is not in condition for allowance. 
Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656